Notice of Pre-AIA  or AIA  Status
 	The present application 16/675,397, filed on 11/6/2019 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
DETAILED ACTION
Claims 1-20 are pending in this application.
Drawings
The Drawings filed on 11/6/2019 are acceptable for examination purpose.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/6/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner
Priority
Acknowledgment is made of applicant’s claim for CHINA foreign priority under  35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CHINA application # 201910713771.8  filed on 8/2/2019

Statutory Review under 35 USC § 101

Claims 1-8,10-20 are directed  a method and have been reviewed.
 	Claims 1-8,10-20 perform the method steps, determined to be directed to significantly more than an abstract idea based on currently known judicial exceptions
Claim 9,17 is  directed to A electronic device a processor; and a memory storing computer program instructions, the computer program instructions in the memory being executed by the processor to control the electronic device to perform acts, have been reviewed
	Claim 9,17 appears to be statutory, as the electronic device includes hardware (at least memory, processor) as disclosed in ¶ page 25, fig 10 of the applicant’s specification referring to physical processor cores
Claim 16 are directed  to A computer program product being stored tangibly on a non-volatile computer readable medium and comprising machine executable instructions which, when executed, cause a machine to perform steps of the method, have been reviewed.
 	Claim 16 appear to be statutory in view of specification ¶ page 26-27 determined to be directed to significantly more than an abstract idea based on currently known judicial exceptions




Claim Rejections - 35 USC § 101
 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1,9 are rejected under 35 USC 101 because the claimed iventionis directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than judicial exception. The eligibility analysis in support of these findings is provided below, on accordance with the "2019 Revised Patent Subject Matter Eligibility Guidance" (published on 1/7/2019 in Fed, Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the "2019 PEG").

Step 1: in accordance with Step 1  of the eligibility inquiry (as explained in MPEP 2106), it is first noted the claim method (claim 1-8, 10-20), A computer program product being stored tangibly on a non-volatile computer readable medium and comprising machine executable instructions (claim 16), and An electronic device, comprising a processor and a memory storing computer program instructions, the computer program instructions in the memory being executed by the processor to control the electronic device (claims 17) are directed to one of the eligible categories of subject matter and therefore satisfies Step 1.

Step 2A: In accordance with Step 2A Prong one of 2019 PEG, it is noted that the claims recite an abstract idea by reciting a method of organization data structure calculating gradient values , shared factor using machine learning model, which falls into the “Certain method of calculating values using machine learning model” group within the enumerated groupings of abstract idea set forth in the 2019 PEG.  The Claims recites the abstract idea of set of gradient values, shared factor from the first set, second set, third set….. of gradient values, calculating various values, factor(s), which falls within the abstract idea.  It is noted that cited abstract idea also falls within the calculating formula for the above values is a process of abstract ideas set forth in the 2019 PEG.  The recitation of generic computer components does not negate that the abstractness of given limitation.  The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1, 9: generating, at a first computing device, a first set of gradient values associated with a data  block processed by nodes of a machine learning model, the first set of gradient values being in a first data format; 
 	determining a first shared factor from the first set of gradient values, the first shared factor being in a second data format of a lower precision than that of the first data format; 
 	scaling the first set of gradient values with the first shared factor, to obtain a second set of  gradient values having the second data format; 
 	sending the second set of gradient values and the first shared factor to a second computing device; and 
 	in response to receiving a third set of gradient values and a second shared factor from the second computing device, adjusting parameters of the machine learning model.
 	With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into practical application.
 	The additional elements are directed to : generating, at a first computing device, a first set of gradient values associated with a data  block processed by nodes of a machine learning model, the first set of gradient values (claim 1,9).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular gradient values, shared factor using machine learning model fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant's specifications page 8, line 10-21, page 10-11.  "Embodiments of the present disclosure may comprise or utilize a special purpose or general-purpose computer including computer hardware, such as, for example, one or more processors and system memory ... ", specification drawing         fig 10), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.
 	Accordingly, because the Step 2A prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
Step 2B
	
	It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to first shared factor being in a second data format of a lower precision than that of the first data format; the first shared factor being in a second data format of a lower precision than that of the first data format; on a non-volatile computer readable medium and comprising machine executable instructions though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (fig 10, page 25-26) describes generic off-the self computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at page 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v.Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") ( citations omitted). See also, Affinity Labs of Texas LLC v.DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".
 	The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP § 2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting (e.g., displaying) data are examples of insignificant
extra-solution activity.  The recitation determining, scaling, sending, receiving are performed by an apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer".  
MPEP § 2106.0S(d)(II) sets forth the following:

The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.

• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ... ;
TLI Communications LLC v. AV Auto. LLC ... ; OIP Techs., Inc., v. Amazon.com, Inc ... ;
buySAFE, Inc. v. Google, Inc ... ;

• Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life ... ;

• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;

• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;

• Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank ... ; and

• A web browser's back and forward button functionality, Internet Patent

• Corp. v. Active Network, Inc ..

. . . Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...
 	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.
 	Their collective functions merely provide conventional computer implementation.  Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
	Examiner applies above claim 1 rejection to claim 10 and claim 10 is rejected on that basis.
Dependent claims 2-8 recite steps such as “determining a maximum value and a minimum value of the first set of gradient values; and determining the first shared factor……..; determining a first bias value… adjusting….scaling gradient values….sending, receiving bias value….. setting a gradient value….threshold… adjusting the parameters of the machine learning model…..scaling, adjusting…… scaling the fourth bias value…….. These steps when analyzed under Step 2A Prong I, it is determined that they amount to additional activity for mere calculation of value(s) factors, selecting parameters for machine learning model and thus part of the abstract idea itself.
Dependent claims 11-20 recite steps such as determining a first difference between the third shared factor…. in response to the first difference being equal…… adjusting the fourth set…..determining the third set……. in response to the first difference being less… adjusting the second set of gradient values….. When these steps are analyzed under Step 2A Prong I, it is determined that these steps amount to additional activity for mere calculation of value(s) factors, selecting parameters for machine learning model and thus part of the abstract idea itself.
The dependent claims 2-8,11-20 have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of method of calculating gradient values, shared factor, maixum, minimum , difference, threshold…..activity  without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea. 

















Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., (hereafter Zhang), US Pub.No. 2020/0175370 filed on Nov,2018 in view of Burger et al., (hereafter Burger), US Pub.No. 2020/0265301 filed on Feb,2019.

As to Claim 1,9,  Zhang teaches a system which including “A data processing method, comprising: (fig 1, fig 4 – Zhang teaches computer system including hardware and software)
 	“generating, at a first computing device (fig 1, fig 4), a first set of gradient values associated with a data  block processed by nodes of a machine learning model,(fig 4, fig 5, element 540, 0018-machine learning component, particularly deep learning system data exchanging among computer nodes connected in a network environment, further Zhang teaches weight management thread and “gradient computation thread” are integral part of deep learning and/or machine learning system),  the first set of gradient values being in a first data format” (Zhang: 0018-0019 – Zhang teaches weight management operation with respect to computation of each gradient for each node, particularly each gradient node parameters including variables for each thread value(s) are matched with the measured data using the equation (1) as detailed in para 0018-0019; 
 	“determining a first shared factor from the first set of gradient values, the first shared factor being in a second data format of a lower precision than that of the first data format” (Zhang: 0023-0024 – Zhang teaches calculation of gradient values with respect to each node, selecting optimal value assignment to the parameters from the learning model such as weights for each thread for example computation thread 1, thread 2 and like, further learning or distributed training model conducting computations and on each trainer establishing continuous computation in identifying weight factors that are shared to communicate for example with the thread 1 and thread 2 corresponds to shared factor, furthermore the calculation operations including statistical modeling finding lower and higher or similar threshold combinations); 
 	“scaling the first set of gradient values with the first shared factor, to obtain a second set of  gradient values having the second data format” (Zhang: fig 5, element 570, 0068-0069,0073-0074 – Zhang teaches distributed deep learning service supporting calculation of gradient values with respect to machine learning component and the weight management components, while machine learning component maintains plurality of required properties, parameters based on the selected gradient node the respective thread assigning weighted vector thereby appropriate gradient values may be evaluated shared factor that represents selected node from the list of neighbor nodes) ; 
 	“sending the second set of gradient values and the first shared factor to a second computing device” (Zhang: 0073-0076 – Zhang teaches deep learning component or machine learning component and weight management components computing the gradient values and sending the determined gradient of the selected node to the respective threads that determines the shard factor)  ; and 
 	“in response to receiving a third set of gradient values and a second shared factor from the second computing device”(Zhang: 0082-0084,0088 – Zhang teaches computing gradient values from the computed average weights between selected nodes or links  in the neighbor nodes computes gradient calculations and accordingly updates weights that determines the respective shared factor from the selected node(s))
 	It is however, noted that Zhang does not teach “adjusting parameters of the machine learning model”, although Zhang teaches deep learning system that defines and calculates gradient values and respective weights (Zhang: fig 4-5).  On the other hand, Burger disclosed “adjusting parameters of the machine learning model” (Burger: 0034,0047 – Burger teaches quality analyzer of the machine learning results using machine learning tool element 170, particularly identifying results predict classification of data and identifying results with respect to initial training data and adjusting incremental training using machine learning tool, further, Burger teaches neural network trained nodes propagation to calculate weights, tensor values while adjusting constituent values thereby optimum cost function is being calculated.
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention incremental training of learning tools particularly incremental training of the operational parameters prediction quality measured values of Burger et al., into distributed deep learning particularly computing gradient computation threads for the respective nodes of Zhang et al., because both Zhang, Burger teaches machine learning model (Zhang: Abstract, fig 5; Burger: fig 1, 0020), both prior art of Zhang, Burger teaches calculating and generating node thread weights (Zhang: 0016,0018; Burger: 0030,0042) and both Zhang, Burger are from same field of endeavor.  Because both Zhang, Burger teaches machine learning model, it would have been obvious to one of the ordinary skill in the art substitute and/or modify one method over other particularly identifying specific parameters, from the training model adjust operating parameters such as weights and biases while training or non training data may be applied to study the behavior of the training model thereby improving, updating the incremental training model parameters and redistributing the model parameters (Burger: 0002, 0034,0037)

As to claim 2, the combination of Zhang, Burger disclosed:
 	“determining a maximum value and a minimum value of the first set of gradient values” (Zhang: 0023-0024); and 
 	“determining the first shared factor based on the maximum value and the minimum value” (Zhang: 0025-0026)

As to claim 3,  the combination of Zhang, Burger disclosed: “determining a first bias value related to the first set of gradient values based on a minimum value in the first set of gradient values, the first bias value being in the first data format, and wherein scaling the first set of gradient values comprises” (Zhang : 0019, 0022,0024):  
 	“the first set of gradient values with the first bias value” (Zhang: 0020-0022); and 
 	“scaling the first set of gradient values with the first shared factor, to generate the second set of gradient values” (Zhang: fig 5, element 570, 0068-0069,0073-0074).
	On the other hand, Burger disclosed “adjusting the bias value” (Burger: 0035)




As to claim 4,  the combination of Zhang, Burger disclosed:
 	“determining, based on the first bias value, a first bias value factor in the second data format” (Zhang: 0098-0099); 
 	“scaling, based on the first bias value factor, the first bias value to obtain a second bias value represented in the second data format” (fig 5, element 570, 0068-0069,0073-0074); 
 	 “sending the first bias value factor and the second bias value to the second computing device” (Zhang: 0022,0063); and 
 	“receiving, from the second computing device, a second bias value factor and a third bias value for adjusting the third set of gradient values” (Zhang: 0082-0084,0088). 

As to claim 5,  the combination of Zhang, Burger disclosed: “setting a gradient value of the first set of gradient values greater than a first threshold to be a value of the first threshold” (Zhang:0062-0063) ; and 
 	setting a gradient value of the first gradient values less than a second threshold to be a value of the second threshold, the second threshold being less than the first threshold” (Zhang: 0088,0092).

As to claim 6,  the combination of Zhang, Burger disclosed: 
 	“scaling the third set of gradient values based on the second shared factor, the third set of  scaled gradient values being in the first data format” (fig 5, element 570, 0068-0069,0073-0074); and 
 	“adjusting the parameters of the machine learning model with the third set of scaled gradient values” (Burger: 0035,0042)

As to claim 7,  the combination of Zhang, Burger disclosed: 
 	“wherein the parameters of the machine learning  model further comprises: receiving a fourth bias value and a third bias value factor from the second computing device” (Zhang: fig 4, 0063,0066)
 	“scaling the fourth bias value based on the third bias value factor, the scaled fourth bias value being in the first data format” (fig 5, 0072-0075), and 
 	“wherein parameters of the machine learning model using the scaled third set of gradient values comprises” (Zhang: 0073-0074): biasing the third set of scaled gradient values using the scaled fourth bias value; and the parameters of the machine learning model with the third set of biased gradient values” (Zhang: 0073-0074, 0078-0079).
On the other hand, Burger disclosed “wherein adjusting parameters of the machine learning model” (Burger: 0047,0062).

As to claim 8, the combination of Zhang, Burger disclosed: 
“A computer program product being stored tangibly on a non-volatile computer readable medium and comprising machine executable instructions which, when executed, cause a machine to perform steps of the method of claim 1” (Zhang: 0050-0051, 0065, fig 1; Burger: 0095,0110,0123, fig 5, fig 9,0118-0119)

As to claim 10. the combination of Zhang, Burger disclosed:  A data processing method, comprising” (Zhang: fig 1; Burger: fig 1):
 	 “receiving, at a second computing device” (Zhang: fig 4), “a second set of gradient values and a first shared factor from a first computing device” (Zhang: 0018-0019), “the second set of gradient values being obtained by scaling a first set of gradient values with the first shared factor” (Zhang: 0023-0024), the first set of gradient values being associated with a data block processed by nodes of a machine learning model” (Zhang: 0016,0018);
 	“obtaining a fourth set of gradient values of a third device for the data block and a third  shared factor related to the fourth set of gradient values, the machine learning model being running by the third device” (Zhang: 0018,0020-0021,0024); 
 	“determining a third set of gradient values and a second shared factor for the third set of gradient values based on the first shared factor, the second set of gradient values, the fourth set of gradient values, and the third shared facto” (0020-0021, 0062); and 
 	 “sending, to the first computing device, the third set of gradient values and the second shared factor for parameters of the machine learning model by the first computing device” (Zhang: 0073-0076).
 	On the other hand, Burger disclosed “adjusting parameters of the machine learning model by the first computing device” (fig 1, 0034-0035).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention incremental training of learning tools particularly incremental training of the operational parameters prediction quality measured values of Burger et al., into distributed deep learning particularly computing gradient computation threads for the respective nodes of Zhang et al., because both Zhang, Burger teaches machine learning model (Zhang: Abstract, fig 5; Burger: fig 1, 0020), both prior art of Zhang, Burger teaches calculating and generating node thread weights (Zhang: 0016,0018; Burger: 0030,0042) and both Zhang, Burger are from same field of endeavor.  Because both Zhang, Burger teaches machine learning model, it would have been obvious to one of the ordinary skill in the art substitute and/or modify one method over other particularly identifying specific parameters, from the training model adjust operating parameters such as weights and biases while training or non training data may be applied to study the behavior of the training model thereby improving, updating the incremental training model parameters and redistributing the model parameters (Burger: 0002, 0034,0037)

As to claim 11, the combination of Zhang, Burger disclosed: 
 	 “determining a first difference between the third shared factor and the first shared factor” (Zhang: 0022-0023) ; and 
 	“in response to the first difference being equal to or greater than a third threshold, determining the first shared factor as the second shared factor” (Zhang : 0021-0022); 
 	“the fourth set of gradient values based on the first difference” (Zhang: 0088,0092); and  
 	“determining the third set of gradient values based on the second set of gradient values and the fourth set of gradient values” (Zhang: 0098-0099).
 	On the other hand Burger disclosed “adjusting the fourth set of gradient values” (Burger: 0034-0035)

As to claim 12,  the combination of Zhang, Burger disclosed: 
 	 “in response to the first difference being less than the third threshold, determining the third shared factor as the second shared factor” (Zhang: 0062,0070);  
 	“the second set of gradient values based on the first difference; and determining the third set of gradient values based on the second set of gradient values and the fourth set of gradient values” (Zhang: 0068-0069,0073-0074) .  On the other hand, Burger disclosed “adjusting the second set of gradient values” (Burger: 0034-0035)

As to claim 13,  the combination of Zhang, Burger disclosed:  	
 	“ receiving a first bias value factor and a second bias value that are related to the second set of gradient values” (Zhang: 0082-0084,0088); 
 	“determining a second bias value factor and a third bias value that are related to the data block in the second computing device” (Zhang: 0098-0099); 
 	“determining a fourth bias value and a third bias value factor for the fourth bias value based  on the first bias value factor, the second bias value, the third bias value, and the second bias value factor;” (Zhang: fig 4, 0063,0066); and s
 	“sending the fourth bias value and the third bias value factor to the first computing device” (Zhang: 0073-0076).


As to claim 14, the combination of Zhang, Burger disclosed:  
 	“determining a second difference between the second bias value factor and the first bias value factor”(Zhang: 0022-0023); and 
 	“in response to the second difference being equal to or greater than a fourth threshold, determining the first bias value factor as the third bias value factor” (Zhang : 0021-0022);;
 	 “the third bias value based on the second difference; and determining the fourth bias value based on the third bias value and the second bias value” (Zhang: 0098-0099).
 	On the other hand Burger disclosed “adjusting the bias values” (Burger: 0034-0035)

As to claim 15,  the combination of Zhang, Burger disclosed:  
 	 in response to the second difference being less than the fourth threshold,  determining the second bias value factor as the third bias value factor (Zhang: 0062,0070);  ; 
 	“the second bias value based on the second difference; and determining the fourth bias value based on the second bias value and the third bias value” (Zhang: 0068-0069,0073-0074).  On the other hand, Burger disclosed “adjusting the bias value” ((Burger: 0034-0035)



As the claim 16,  the combination of Zhang, Burger disclosed: 
 	A computer program product being stored tangibly on a non-volatile computer readable medium and comprising machine executable instructions which, when executed, cause a machine to perform steps of the method of claim 10” (Zhang: 0050-0051, 0065, fig 1; Burger: 0095,0110,0123, fig 5, fig 9,0118-0119)

As to claim 17, the combination of Zhang, Burger disclosed: An electronic device, comprising a processor and a memory storing computer program instructions, the computer program instructions in the memory being executed by the processor to control the electronic device to perform acts comprising steps of claim 10” (Zhang: 0050-0051, 0065, fig 1; Burger: 0095,0110,0123, fig 5, fig 9,0118-0119)
.
As to claim 18,  the combination of Zhang, Burger disclosed: 
“determining a first difference between the third shared factor and the first shared factor; (Zhang: 0022-0023) and
 	in response to the first difference being equal to or greater than a third threshold, determining the first shared factor as the second shared factor; adjusting the fourth set of gradient values based on the first difference(Zhang : 0021-0022);; and
 	 “determining the third set of gradient values based on the second set of gradient values and the fourth set of gradient values(Zhang: 0088,0092,0098-0099);.



As to claim 19,  the combination of Zhang, Burger disclosed: 
 	“in response to the first difference being less than the third threshold, determining the third shared factor as the second shared factor (Zhang: 0062,0070);  ; 
 	 “the second set of gradient values based on the first difference; and determining the third set of gradient values based on the second set of gradient values and the fourth set of gradient values” (Zhang: 0068-0069,0073-0074) .  On the other hand, Burger disclosed “adjusting the second set of gradient values” (Burger: 0034-0035).

As to claim 20 the combination of Zhang, Burger disclosed: 
 	“receiving a first bias value factor and a second bias value that are related to the second set of gradient values” (Zhang: 0082-0084,0088); 
 	“determining a second bias value factor and a third bias value that are related to the data block in the second computing device (Zhang: 0098-0099);; 
 	“determining a fourth bias value and a third bias value factor for the fourth bias value based  on the first bias value factor, the second bias value, the third bias value and the second bias value factor” ((Zhang: fig 4, 0063,0066).; and  
 	sending the fourth bias value and the third bias value factor to the first computing device. (Zhang: 0073-0076).







Conclusion

The prior art made of record
a.  	US Pub. No. 	2020/0175370 is directed to distributed deep learning supporting one or more machine learning models

b. 	US Pub. No. 	2020/0265301 is directed to incremental training of machine learning tool particularly defining operational parameters using input data as training data
	










	
 	Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure






Authorization for Internet Communications
 	The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.










	

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2154